COURT OF APPEALS
SANDEE BRYAN MARION                     FOURTH COURT OF APPEALS DISTRICT                        KEITH E. HOTTLE,
     CHIEF JUSTICE                        CADENA-REEVES JUSTICE CENTER                              CLERK
    KAREN ANGELINI                           300 DOLOROSA, SUITE 3200
  MARIALYN BARNARD                         SAN ANTONIO, TEXAS 78205-3037
  REBECA C. MARTINEZ                     WWW.4THCOA.COURTS.STATE.TX.US                             TELEPHONE
  PATRICIA O. ALVAREZ                                                                             (210) 335-2635
  LUZ. ELENA D. CHAPA
   JASON K. PULLIAM                                                                              FACSIMILE NO.
        JUSTICES                                                                                  (210) 335-2762


                                                 April 9, 2015


    Scott A. Brutocao
    Cornell Smith Mierl & Brutocao
    1607 West Avenue
    Austin, TX 78701


    RE:     Appeal No. 04-13-00609-CV
            Herlinda Arnold v. Worldwide Clinical Trials a/k/a WCT Corporation

    Mr. Pledger,

            The Supreme Court of Texas has this date requested that this court forward the file for the above
    styled and numbered cause. The petitions for review were filed on November 24, 2014 by Scott A.
    Brutocao. This court shall forward this case as requested. An “EXPRESS FEE” in the amount of $25.00
    is due by April 20, 2015.

                                                        Sincerely,


                                                        _____________________________
                                                        Luz Estrada
                                                        Deputy Clerk, Ext. 3219